DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
No claims have been amended.  Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 5, 6, 7, 9-12, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. [U.S. Patent Publication 2016/0078264] in view of Hall [U.S. Patent Publication 2010/0176947]

With regard to claim 1, Armstrong et al. meets the limitations of:
a system for monitoring tags in a retail environment, comprising an exit system including one or more sensors that read a tag to obtain exit system measurements associated with a tag detection event [sensors placed near cash registers and exits for reading tags (paragraph 0098)]
a memory storing computer executable instructions; and a processor configured to execute the computer executable instructions to: receive a selection of a base configuration [a tracking system being initialized and all weighted values of tracked tags being set to zero (paragraph 0164)]
the base configuration including weighting values for a plurality of exit system measurements [a tracking system being initialized and all weighted values of tracked tags being set to zero (paragraph 0164)]
classify, during operation of the exit system, a tag detection event into a first tag status for the tag detection event based on application of the weighting values to exit system measurements associated with the tag detection event [tags being evaluated to determine if the items associated have been successfully checked out by a clerk (paragraph 0164)]
determine a second tag status of the tag after the tag detection event; and update the weighting values [items being totaled once they have been checked out by a clerk and added to a total (paragraph 0164 and figure 2, items 212, 220, and 224)]
However, Armstrong et al. fails to disclose of a machine-learning algorithm based on at least the first tag status and the second tag status.  In the field of wireless communications devices, Hall teaches:
a machine-learning algorithm based on at least the first tag status and the second tag status [a machine-learning system implemented in an RFID communications system where the system uses a subsystem’s outputs and compares them to a weighted threshold (paragraph 0046 and figure 7)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to combine the elements of Armstrong et al. and Hall to create an automated article tracking system wherein the system changes the values of the tags associated with retail items in response to them either exiting the monitored area without being checked out or after the items have been checked out in order to determine if the items were purchased or stolen where the motivation to combine is to properly identify and track the monitored items in an accurate an inexpensive manner (Armstrong et al., paragraph 0002).

	With regard to claim 2, Armstrong et al. meets the limitation of:
the processor is configured to determine, based on the first tag status, whether the tag detection event is an inventory change event [items being totaled once they have been checked out by a clerk and added to a total (paragraph 0164 and figure 2, items 212, 220, and 224)]

the processor is configured to generate a loss prevention output in response to an inventory change event [information related to loss prevention, inventory movement, inventory shortages, etc. being presented to a user via an information tab in a graphical user interface (paragraph 0166 and figure 3, item 304)]

With regard to claim 5, Armstrong et al. meets the limitation of:
the first tag status is exiting a location [tags being evaluated to determine if the items associated have been successfully checked out by a clerk (paragraph 0164)]

With regard to claim 6, Armstrong et al. meets the limitation of:
determine the second tag status of the tag, the processor is configured to determine the second tag status based on point of sales transactions [tags being evaluated to determine if the items associated have been successfully checked out by a clerk (paragraph 0164)]

With regard to claim 7, Armstrong et al. meets the limitation of:
the processor is configured to store a record of a tag detection event, wherein the record of the tag detection event includes an electronic product code (EPC) of the tag, the plurality of exit system measurements, a time of the tag detection event, and the first tag status [tags being evaluated to determine if the items associated have been successfully checked out by a clerk (paragraph 0164) and items that are sold being recorded in a sales tab of a user interface where information includes which products were sold, where it was 

With regard to claim 9, Armstrong et al. fails to disclose of the machine learning algorithm is one of a supervised learning algorithm or a reinforcement learning algorithm.  In the field of wireless communications devices, Hall teaches:
the machine learning algorithm is one of a supervised learning algorithm or a reinforcement learning algorithm [a machine-learning system implemented in an RFID communications system where the system uses a subsystem’s outputs and compares them to a weighted threshold (paragraph 0046 and figure 7)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to combine the elements of Armstrong et al. and Hall to create an automated article tracking system wherein the system changes the values of the tags associated with retail items in response to them either exiting the monitored area without being checked out or after the items have been checked out in order to determine if the items were purchased or stolen where the motivation to combine is to properly identify and track the monitored items in an accurate an inexpensive manner (Armstrong et al., paragraph 0002).

With regard to claim 10, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 11, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.


With regard to claim 14, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

With regard to claim 15, please refer to the rejection for claim 6 as the citations meet the limitations of the present claim.

With regard to claim 16, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

With regard to claim 18, please refer to the rejection for claim 9 as the citations meet the limitations of the present claim.

With regard to claim 19, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.
With regard to claim 20, Armstrong et al. meets the limitations of:
determine, based on the first tag status, whether the tag detection event is an inventory change event and generate a loss prevention output in response to an inventory change event [items being totaled once they have been checked out by a clerk and added to a total (paragraph 0164 and figure 2, items 212, 220, and 224) and information related to loss prevention, inventory movement, inventory shortages, etc. being presented to a user 

Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. [U.S. Patent Publication 2016/0078264] in view of Hall [U.S. Patent Publication 2010/0176947], and in further view of Alonso et al. [U.S. Patent Publication 2019/0361765]

With regard to claim 4, the combination of Armstrong et al. and Hall fails to disclose of the weighting values for the plurality exit system measurements include weighting values for a received signal strength indication (RSSI) of a tag and a speed of the tag.  In the field of wireless communications systems, Alonso et al. teaches:
the weighting values for the plurality exit system measurements include weighting values for a received signal strength indication (RSSI) of a tag and a speed of the tag [the location of monitored tags being determined by the speed at which they are moving and the signal strength they use in communicating with a transceiver/receiver (paragraphs 0189, 0204, 0246, 0248, and  0259)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the present invention to combine the elements of Armstrong et al., Hall, and Alonso et al. to create an automated article tracking system wherein the system determines the speed at which a monitored tag is traveling and the received signal strength from the signal received from the tag in order to determine if the items were purchased or stolen where the motivation to combine is to properly identify and track the monitored items in an accurate an inexpensive manner (Armstrong et al., paragraph 0002).


With regard to claim 13, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 17, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. 
On page 7, the Applicants argue “Applicant respectfully submits that Armstrong does not use any configured weights in determining if items have been successfully checked out by a clerk. In particular, Armstrong does not apply the zero amounts (which the Office Action has interpreted as ‘weighting values’) to any measurements. Instead, the system of Armstrong merely reads the tags and changes the status of the tag using the checkout system. The status of the tag as successfully checked out by a clerk is based on the actions of the clerk, not a classification of the tag based on measurements and the configured weights. Accordingly, Armstrong fails to disclose or suggest ‘classify, during operation of the exit system, a tag detection event into a first tag status for the tag detection event based on application of the weighting values to exit system measurements associated with the tag detection event.’”  The examiner respectfully disagrees.
tag event data set or weights of various nodes within a classifier (e.g., a support vector machine (SVM) or digital neural network (DNN)).”  For this reason, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689